IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Colleen M. Bradley,                           :
                  Petitioner                  :
                                              :
               v.                             :
                                              :
West Chester University,                      :   No. 18 M.D. 2020
                 Respondent                   :   Submitted: March 7, 2022



BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION
BY JUDGE FIZZANO CANNON                           FILED: April 1, 2022


               Before this Court is an application for relief in the form of a motion for
judgment on the pleadings filed by West Chester University (University) seeking
dismissal of a claim levied by Colleen M. Bradley (Bradley) under the
Whistleblower Law.1 For the following reasons, we grant judgment in favor of the
University and dismiss Bradley’s claim.
                                      I. Background
               Bradley served as Director of Budget and Financial Planning for the
University, which is part of the Pennsylvania State System of Higher Education
(PASSHE). Common Pleas Complaint at 6, ¶¶ 12 & 14, Original Record (O.R.) at
13.2 Bradley’s responsibilities included preparation, oversight and management of

      1
          Act of December 12, 1986, P.L. 1559, as amended, 43 P.S. §§ 1421-1428.
      2
       We note that citations to the original record reference the page numbers of the PDF
document, as the record is not separately paginated.
the University’s operating budget and working collaboratively with a wide range of
senior leaders at the University. Id. at 7-8, ¶ 26, O.R. at 14-15. Bradley also assisted
in the preparation of “BUD Reports”—budgets submitted by the University to
PASSHE. Id. at 16, ¶ 57, O.R. at 23.
             Bradley alleges that while she was working on one of the University’s
annual BUD Reports, PASSHE administrators instructed her to modify the report in
a way that would show a multi-million dollar deficit, even though the University in
fact had a multi-million dollar surplus, so as to secure appropriation money from the
Commonwealth of Pennsylvania. Id. at 19, ¶ 66, O.R. at 26. In September 2012, at
one of the University’s weekly Administrative Budget Committee meetings, Bradley
questioned the ethics and legality of the BUD Report. Id. She was reprimanded for
doing so, but Bradley nevertheless disseminated a memorandum at a subsequent
Administrative Budget Committee meeting, reiterating her concerns. Id. at 20, ¶¶ 69
& 72-73, O.R. at 27.
             More than two years later, Bradley again asserted that the proposed
BUD Reports contained misrepresentations. Id. at 45-46, ¶¶ 162-63, O.R. at 52-53.
Contrary to her supervisor’s instructions, Bradley relayed her concerns regarding the
budget at an Enrollment Management Committee meeting in October 2014. Id. at
46, ¶ 164, O.R. at 53.
             In November 2014, Bradley learned that her employment with the
University would terminate upon the expiration of her contract on June 30, 2015.
Id. at 49, ¶ 176, O.R. at 56. Bradley also received a letter formalizing this decision.
Id.
             In May 2015, shortly before her contract with the University was due
to expire, Bradley filed in the United States District Court for the Eastern District of


                                           2
Pennsylvania (federal district court) a complaint (federal district court complaint)
against the University, PASSHE, and several University and PASSHE
administrators, alleging, inter alia, that she was terminated in retaliation for
reporting instances of wrongdoing or waste, in violation of the Whistleblower Law.3
See Federal District Court Complaint at 1 & 57-58, Bradley’s Supplemental Filing,
1/10/20 (Supplemental Filing) at 3 & 59-60. In April 2016, the federal district court
issued an order dismissing Bradley’s Whistleblower Law claim “without prejudice
to refiling in the appropriate state forum” on the basis that the Eleventh Amendment
to the United States Constitution, U.S. Const. amend XI, barred Bradley’s claim.
See Federal District Court Order, 4/9/16, at 96 (emphasis omitted); see also Federal
District Court Memorandum, 4/9/16 at 6-10, Bradley’s Jan. 2020 Filing at 102-06.4
                In May 2016, Bradley filed a complaint (common pleas court
complaint) with the Philadelphia County Court of Common Pleas (common pleas


       3
           Section 3 of the Whistleblower Law provides, in relevant part:

                (a) Persons not to be discharged.--No employer may discharge,
                threaten or otherwise discriminate or retaliate against an employee
                regarding the employee’s compensation, terms, conditions, location
                or privileges of employment because the employee or a person
                acting on behalf of the employee makes a good faith report or is
                about to report, verbally or in writing, to the employer or appropriate
                authority an instance of wrongdoing or waste by a public body or an
                instance of waste by any other employer as defined in this act.

43 P.S. § 1423(a).

        The remaining counts in Bradley’s federal district court complaint alleged violations of the
right to free speech under the First Amendment of the United States Constitution, U.S. Const.
amend. I; negligent infliction of emotional distress; and intentional infliction of emotional distress.
See Federal District Court Complaint at 56-61, O.R. at 58-63.
       4
         Bradley appealed the district court’s decision to the United States Court of Appeals for
the Third Circuit, which affirmed. See Bradley v. W. Chester Univ., 880 F.3d 643 (3d Cir.), cert.
denied, 139 S. Ct. 167 (2018).
                                                  3
court) alleging, in relevant part, that the defendants violated the Whistleblower Law
by terminating her employment in retaliation for making good faith reports of
wrongdoing and waste.5 See Civil Cover Sheet at 1, O.R. at 6; Common Pleas
Complaint, 5/31/16 at 51-52, ¶¶ 189-92, O.R. at 58-59. In December 2016, the
common pleas court entered judgment of non pros following Bradley’s failure to
effectuate service and to appear at a rule to show cause hearing. See Common Pleas
Order, 12/21/16, O.R. at 244.
               Almost two years later, in October 2018, Bradley petitioned the
common pleas court for relief from the judgment of non pros. See Verified Petition
for Relief from Judgment of Non Pros (Petition for Relief) at 1-35, O.R. at 245-79.
In December 2018, the common pleas court issued an order denying Bradley’s
Petition for Relief. Bradley appealed to this Court. In January 2020, we issued a
memorandum opinion and order concluding that the common pleas court’s judgment
of non pros and order denying Bradley’s Petition for Relief were void because the
common pleas court lacked jurisdiction over Bradley’s claims. See Bradley v. W.
Chester Univ. (Pa. Cmwlth., No. 368 C.D. 2019, filed Jan. 10, 2020), slip op. at 9-
11. Accordingly, we vacated the common pleas court’s order denying Bradley’s
Petition for Relief and the common pleas court’s judgment of non pros and directed
the Prothonotary of this Court to docket the matter as a petition for review in our
original jurisdiction. See id., slip op. at 10-11 (citing Section 5103(a) of the Judicial
Code, 42 Pa.C.S. § 5103(a)). In January 2020, Bradley filed with this Court copies




       5
          Bradley’s common pleas court complaint also asserted claims of intentional and negligent
infliction of emotional distress. See Common Pleas Complaint at 52-55, O.R. at 59-62.

                                                4
of pertinent pleadings and orders from the proceedings before the federal district
court.6 See Bradley’s Jan. 2020 Filing at 1-108.
               After the University submitted preliminary objections, Bradley filed an
amended petition for review reasserting only her Whistleblower Law claim and
naming the University as the sole defendant.7 See Second Amended Petition for
Review, 7/31/20 at 1 & 6-7. The University’s answer asserted as new matter that
Bradley’s Whistleblower Law claim was barred by the applicable statute of
limitations and by the doctrine of laches.8 Answer and New Matter, 8/31/20 at 8-9,
¶ 17-18.
               In October 2020, the University submitted its application for relief in
the form of a motion for judgment on the pleadings, on the basis that Bradley’s
failure to preserve the May 2015 filing date of the federal district court complaint by
transferring her Whistleblower Law claim in accordance with Section 5103(b) of the


       6
          The cover page of the Bradley’s January 10, 2020 filing states that it contains “relevant
certified pleadings and decisions filed in the [federal district court]” in connection with Bradley v.
West Chester University, No. 2:15-cv-02681-MMB. See Supplemental Filing at 1. We note that
citations to Bradley’s filing reference the page numbers of the PDF document, as the filing is not
paginated.
       7
        Bradley had previously filed an amended complaint on February 27, 2020 and an
amended petition for review on March 26, 2020, naming the University as sole defendant.
       8
          The University asserted that Bradley’s roughly five-and-one-half month delay in serving
the complaint (from May 31, 2016, when Bradley filed her complaint with the common pleas court,
to December 19, 2016, when she effected service of process) forfeited any potential tolling of the
limitations period. University’s Br. at 13 (citing Pa.R.Civ.P. 401(a); McCreesh v. City of
Philadelphia, 888 A.2d 664, 671 (Pa. 2005) (“It is self-evident that once the action has been
commenced, the defendant must be provided notice of the action in order for the purpose of the
statutes of limitation to be fulfilled.”); Daniel v. City of Philadelphia, 86 A.3d 955, 957 (Pa.
Cmwlth. 2014) (“[I]n order to toll the statute of limitations, the plaintiff must make a good-faith
effort to serve the complaint in a timely manner.”). Because the timeliness of Bradley’s claim
hinges upon application of the “relation back” doctrine by means of Section 5103 of the Judicial
Code, 42 Pa.C.S. § 5103, as opposed to the tolling of the applicable limitations period, we need
not address this argument. See infra note 10.
                                                  5
Judicial Code, 42 Pa.C.S. § 5103(b), rendered her claim time barred due to the
expiration of the applicable limitations period, and, further, that her claim was
precluded by application of the doctrine of laches. See Motion for Judgment on the
Pleadings, 10/30/20 at 5-12, ¶¶ 20-54.
                                          II. Discussion
               The University argues that Bradley’s Whistleblower Law claim is time
barred due to the expiration of the applicable limitations period. University’s Br. in
Support of its Motion for Judgment on the Pleadings (University’s Br.) at 9-10.
Bradley filed her Whistleblower Law claim in federal district court on May 14, 2015,
just before the limitations period expired.9 She did not file the common pleas court
complaint until May 2016—roughly one year past the expiration of the applicable
limitations period. See id. at 9-13. The University contends that Bradley did not
preserve the original filing date,10 as she elected to refile her claim as a new civil

       9
         The parties agree that the 180-day limitations period for Bradley’s Whistleblower Law
claim ran from November 18, 2014, the date on which Bradley learned that the University declined
to renew her employment contract. See Bradley’s Br. at 18; University’s Br. at 9-10 (citing Section
4(a) of the Whistleblower Law, 43 P.S. § 1424(a) (providing that “[a] person who alleges a
violation of [the Whistleblower Law] may bring a civil action in a court of competent jurisdiction
for appropriate injunctive relief or damages, or both, within 180 days after the occurrence of the
alleged violation”).

        Bradley notes that her second amended petition for review mistakenly states that she
learned in late October 2014 that she would be discharged on June 30, 2015, when in fact, she was
informed on November 18, 2014 that she would be discharged on June 30, 2015. Bradley’s Br. at
18. Bradley requests leave to amend her second amended petition for review to reflect the correct
date. Because, for the reasons explained infra, Bradley failed to preserve the May 14, 2015 filing
date of her Whistleblower Law claim in federal district court, Bradley’s request is moot.
       10
          The parties refer to Section 5103 of the Judicial Code, 42 Pa.C.S. § 5103, as a tolling
provision, but strictly speaking, compliance with this provision does not “toll” the applicable
limitations period but, rather permits “relation back” to the original filing date. See Chris Falcone,
Inc., 907 A.2d 631, 639 (Pa. Super. 2006) (noting that appellant’s complaint “[did] not relate back
to the federal court filing” due to noncompliance with Section 5103 of the Judicial Code, 42
Pa.C.S. § 5103).

                                                  6
action in state court rather than transfer the federal case in accordance with Section
5103(b) of the Judicial Code, 42 Pa.C.S. § 5103(b), and she did not promptly file
with the common pleas court the requisite certified copies of the final judgment and
related pleadings from the federal district court proceedings. Id. at 9-12 (citing Chris
Falcone, Inc. v. Ins. Co., 907 A.2d 631, 634 & 639 (Pa. Super. 2006)). The
University notes that Bradley’s “new civil complaint” in state court “did not even
reference the federal action.”11 Id. at 12. The University contends that Bradley’s
failure to promptly transfer the federal case following dismissal by the federal
district court for lack of jurisdiction renders her Whistleblower Law claim time
barred. Id. at 13.
               Bradley counters that she preserved the federal filing date by
transferring her claim in accordance with Section 5103(b) of the Judicial Code, 42
Pa.C.S. § 5103(b). Bradley’s Br. in Opp’n to Appl’n for Summ. Relief (Bradley’s
Br.) at 20-21 (citing 42 Pa.C.S. § 5103(b)). We disagree.

               Section 5103 of the Judicial Code provides, in relevant part:

               (a) General rule.--If an appeal or other matter is taken to
               or brought in a court or magisterial district of this
               Commonwealth which does not have jurisdiction of the
               appeal or other matter, the court or magisterial district
               judge shall not quash such appeal or dismiss the matter,
               but shall transfer the record thereof to the proper tribunal

       11
           Moreover, the University maintains that even if Bradley had successfully preserved the
original filing date of her complaint in federal district court, Bradley’s subsequent failure to appear
at “mandatory pretrial events” in connection with the common pleas court proceedings would still
preclude her ability to maintain her claim. University’s Br. at 14 (citing Kruis v. McKenna, 790
A.2d 322, 325 (Pa. Super. 2001) (citing Pa.R.Civ.P. 218)). The common pleas court docket
indicates that Bradley failed to appear at a case management conference and at a rule to show cause
hearing (which had been continued twice), following which the common pleas court entered
judgment of non pros. See Common Pleas Docket at 2-3, O.R. at 3. However, because we have
already ruled that the common pleas court lacked jurisdiction over the action, this argument is
moot.
                                                  7
of this Commonwealth, where the appeal or other matter
shall be treated as if originally filed in the transferee
tribunal on the date when the appeal or other matter was
first filed in a court or magisterial district of this
Commonwealth. A matter which is within the exclusive
jurisdiction of a court or magisterial district judge of this
Commonwealth but which is commenced in any other
tribunal of this Commonwealth shall be transferred by the
other tribunal to the proper court or magisterial district of
this Commonwealth where it shall be treated as if
originally filed in the transferee court or magisterial
district of this Commonwealth on the date when first filed
in the other tribunal.

(b) Federal cases.--

     (1) Subsection (a) shall also apply to any matter
     transferred or remanded by any United States court
     for a district embracing any part of this
     Commonwealth. In order to preserve a claim under
     Chapter 55 (relating to limitation of time), a litigant
     who timely commences an action or proceeding in
     any United States court for a district embracing any
     part of this Commonwealth is not required to
     commence a protective action in a court or before a
     magisterial district judge of this Commonwealth.
     Where a matter is filed in any United States court for
     a district embracing any part of this Commonwealth
     and the matter is dismissed by the United States court
     for lack of jurisdiction, any litigant in the matter filed
     may transfer the matter to a court or magisterial
     district of this Commonwealth by complying with the
     transfer provisions set forth in paragraph (2).

     (2) Except as otherwise prescribed by general rules,
     or by order of the United States court, such transfer
     may be effected by filing a certified transcript of the
     final judgment of the United States court and the
     related pleadings in a court or magisterial district of
     this Commonwealth. The pleadings shall have the
     same effect as under the practice in the United States
     court, but the transferee court or magisterial district
     judge may require that they be amended to conform
                              8
                  to the practice in this Commonwealth. Section
                  5535(a)(2)(i) (relating to termination of prior matter)
                  shall not be applicable to a matter transferred under
                  this subsection.

42 Pa.C.S. § 5103(a), (b). “The stated policy behind this section is to preserve a
claim or cause of action timely filed in federal court on the ground that the claimant
should not lose the opportunity to litigate the merits of the claim simply because the
litigant erred regarding federal jurisdiction.” Chris Falcone, Inc., 907 A.2d at 637
(citation and brackets omitted).
             “Once the federal court dismisses a case for lack of jurisdiction, it is
then incumbent upon the litigant to take further action under the statute to move the
case to state court.” Chris Falcone, Inc., 907 A.2d at 637 (citation and quotation
marks omitted). To preserve the timeliness of an action under this statute,
             a litigant, upon having [her] case dismissed in federal
             court for lack of jurisdiction, must promptly file a certified
             transcript of the final judgment of the federal court and, at
             the same time, a certified transcript of the pleadings from
             the federal action. The litigant shall not file new pleadings
             in state court.

Metzger v. Pike Cnty. (Pa. Cmwlth., No. 432 C.D. 2012, filed Dec. 13, 2012), slip
op. at 23 (emphasis added) (quoting Williams v. F.L. Smithe Mach. Co., 577 A.2d
907, 910 (Pa. Super. 1990)). “This rule of promptness established by the courts was
held to be consistent with the policy of avoiding stale claims, making the processes
of justice as speedy and efficient as possible, and preventing the possibility of the
plaintiff retaining exclusive control over the action for a period in excess of the
statute of limitations.” Collins v. Greene Cnty. Mem’l Hosp., 615 A.2d 760, 762
(Pa. Super. 1992), aff’d, 640 A.2d 379 (Pa. 1994). Thus, merely filing new pleadings
in state court does not effect a transfer under Section 5103(b) of the Judicial Code,
42 Pa.C.S. § 5103(b). See Metzger, slip op. at 23 (citing Williams, 577 A.2d at 910);
                                           9
see also Chris Falcone, Inc., 907 A.2d at 637 (holding that “[a]ppellant did not
properly transfer its federal case simply by filing a new complaint in state court”).12
               Bradley asserts that the federal district court’s April 19, 2016 order
instructed her simply to refile, rather than transfer, her claim, in order to effect a
transfer under Section 5103(b) of the Judicial Code, 42 Pa.C.S. § 5103(b), and that
this subsection authorized the federal district court to permit such a deviation from
the statutory transfer requirements. However, the federal district court merely
dismissed Bradley’s claim without prejudice to her ability to file in state court; it did
not purport to abrogate the statutory requirement that Bradley file certified copies of
the final judgment and related pleadings from the federal district court proceedings
in order for the filing date of the common pleas court complaint to relate back to the
filing date of the federal district court complaint filing date, nor does Bradley
establish that the federal district court would have been authorized to do so under
Section 5103(b)(2).13
               Moreover, Bradley’s eventual filing of copies of the federal district
court judgment and pertinent pleadings with this Court was far from prompt.
Bradley filed the copies with this Court on January 10, 2020—nearly four years after

       12
           Even if Bradley were correct that the federal district court possessed the authority under
Section 5103(b)(2) of the Judicial Code, 42 Pa.C.S. § 5103(b)(2), to permit her simply to refile her
claim, it is not clear how Bradley’s May 2016 common pleas court complaint could have effected
a transfer and preserved the filing date of the federal district court complaint. Bradley’s common
pleas court complaint failed to reference the federal district court proceedings, and Bradley first
provided the common pleas court with notice of the federal district court proceedings by means of
her October 30, 2018 Petition for Relief and the exhibits attached thereto—roughly two-and-one-
half years after Bradley filed her common pleas court complaint on May 31, 2016.
       13
           Bradley apparently decided to follow the directive contained in Section 5013(b)(2), 42
Pa.C.S. § 5103(b)(2), by filing copies of pertinent judgments and pleadings from the federal district
court proceedings with this Court nearly four years after dismissal by the federal district court for
lack of jurisdiction, despite asserting that the federal district court’s April 19, 2016 order obviated
this statutory transfer requirement.
                                                 10
the federal district court’s dismissal of her claim in April 2016 and the refiling of
her claim with the common pleas court in May 2016.14
               In Kelly v. Hazleton General Hospital, 837 A.2d 490, 492 (Pa. Super.
2003), a “nine-month delay between [appellant’s] initial improper filing with [the
trial] court and the eventual partially-compliant filing of certified records of []
federal district court filings along with that court’s opinion and order” failed to
satisfy the promptness requirement of the transfer provisions set forth in Section
5103(b)(2) of the Judicial Code, 42 Pa.C.S. § 5103(b)(2). Id. Despite “fil[ing] a
complaint in state court soon after the dismissal of her claims from the [federal]
district court,” appellant “did not even approach perfecting her transfer under
Section 5103 . . . until nearly nine months after dismissal,” and it was “not entirely
clear that [appellant] ha[d] yet perfected her filings.” Kelly, 837 A.2d at 495.
               Similarly, here, Bradley filed a new complaint with the common pleas
court less than two months following dismissal by the federal district court for lack
of jurisdiction, but did not attempt to perfect the attempted transfer of the federal
case until roughly four years later.15 Her filing was not prompt and, therefore, failed
to effect a transfer under the statute. Accordingly, Bradley’s January 10, 2020 filing
of copies of pertinent orders and pleadings from the federal district court proceedings
fails to satisfy the promptness requirement of Section 5103 of the Judicial Code, 42




       14
           Bradley states that “[w]hen this matter was transferred to this Court pursuant to its
January 10, 2020 ruling, [she] filed pertinent certified [copies] of the federal rulings and pleadings
two days later.” Bradley’s Br. at 22. However, this Court’s internal case management system
indicates that Bradley in fact filed the copies on January 10, 2020.
       15
         “[T]he promptness requirement under [Section 5103 of the Judicial Code] is measured
from the date the federal court dismisses the case for lack of jurisdiction.” Chris Falcone, Inc.,
907 A.2d at 640.
                                                 11
Pa.C.S. § 5103.16 See id.; see also Collins 615 A.2d at 760 (seven-month period
between dismissal from federal court and filing of praecipe to transfer case with state
court did not comply with promptness requirement under the transfer statute); Chris
Falcone, Inc., 907 A.2d at 640 (deeming untimely a ten-month “gap between the
federal court dismissal and [a]ppellant’s praecipe to transfer”); Ferrari v. Antonacci,
689 A.2d 320, 321-22 (Pa. Super. 1997) (one-year time period between complaint
filed with common pleas court following dismissal by federal court and filing
certified transcript with common pleas court was not prompt).17

       16
          We note that even if we were to accept the exhibits attached to Bradley’s October 30,
2018 Petition for Relief as the requisite “certified transcript” of the final judgment and related
pleadings from the federal district court proceedings, this roughly two-and-a-half year delay
following dismissal by the federal district court would, nevertheless, fail to satisfy the promptness
requirement of Section 5103(b)(2) of the Judicial Code, 42 Pa.C.S. § 5103(b)(2). See, e.g., Kelly,
837 A.2d at 492. Regardless, Bradley’s October 30, 2018 filing did not comport with the statutory
transfer requirements, as the documents contained therein were not certified. See Section
5103(b)(2) of the Judicial Code, 42 Pa.C.S. § 5103(b)(2).
       17
           We acknowledge that pending federal court proceedings have been held, under certain
circumstances, to justify delay in filing a praecipe for transfer of a claim from federal court to state
court in accordance with Section 5103(b) of the Judicial Code, 42 Pa.C.S. § 5103(b). In
Constantino v. University of Pittsburgh, 766 A.2d 1265 (Pa. Super. 2001), an appellant filed a
praecipe to transfer her state law claims from federal district court to state court approximately
five months following dismissal by the federal district court for lack of jurisdiction while her
appeal to the United States Court of appeals for the Third Circuit remained pending. See
Constantino, 766 A.2d at 1267. The common pleas court dismissed appellant’s complaint on the
basis that she untimely transferred the case to state court. Id. at 1267. The Pennsylvania Superior
Court reversed the common pleas court’s dismissal, reasoning “that the uncertainty resulting from
the pending appeal, as well as the lack of necessity for proceeding in state court in the event the
court of appeals reversed the federal dismissal, provide[d] an explanation for the delay.” Id. at
1269. However, Constantino is distinguishable from the instant matter. First, the Constantino
appellant delayed roughly five months before filing a praecipe to transfer her claim to the common
pleas court in accordance with Section 5103(b) of the Judicial Code, 42 Pa.C.S. § 5103(b). Here,
Bradley did not file copies of pertinent orders and pleadings from the federal district court
proceedings with this Court until nearly four years after dismissal of her Whistleblower Law claim
by the federal district court for lack of jurisdiction and more than one year after the United States
Supreme Court denied certiorari. Thus, Bradley cannot claim that any “uncertainty resulting from
the pending appeal” or “lack of necessity for proceeding in state court in the event the court of
appeals reversed the federal dismissal” justified her delay following the denial of certiorari by the

                                                  12
              Disregarding the express requirements of Section 5103(b)(2), 42
Pa.C.S. § 5103(b)(2), Bradley instead filed her Whistleblower Law claim against the
University with the common pleas court as a new claim and without the requisite
certified copies of the final judgment and related pleadings from the federal district
court proceedings. Thus, the case sub judice was initiated on May 31, 2016—the
date on which Bradley initiated in the common pleas court the case which was
subsequently transferred to this Court.            The applicable limitations period for
Bradley’s Whistleblower Law claim expired on May 17, 2015. We, therefore, agree
with the University that Bradley’s claim is time barred. See Kelly, 837 A.2d at 495-
96 (stating that “[a] cursory examination of the plain language of Section 5103 and
a brief review of the caselaw interpreting that section would have informed
[appellant] how to protect her federal filing date and avoid operation of the statute
of limitations”); see also Collins, 615 A.2d at 763 (explaining that a litigant who
fails to promptly transfer the action to the appropriate court abuses the protection




United States Supreme Court. Id. at 1269-70. Moreover, whereas Constantino involved the
timeliness of appellant’s praecipe to transfer her claim in accordance with Section 5103, here,
Bradley did not file a praecipe to transfer her claim, but rather filed a new claim under the
Whistleblower Law in state court, and, further compounding that error, subsequently failed to
perfect the attempted transfer of her claim in accordance with statutory transfer requirements.
                                              13
afforded by the transfer statute, “subverts the policies underlying the statute
of limitations, and undermines the speedy and efficient processes of justice”).18
               For the foregoing reasons, we grant the University’s motion for
judgment on the pleadings and dismiss Bradley’s Whistleblower Law claim as time
barred.



                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge



Judge Dumas did not participate in the decision in this case.




       18
          The University further argues that Bradley’s Whistleblower Law claim is barred by the
doctrine of laches, asserting that it was prejudiced by Bradley’s want of diligence in failing to
promptly institute and maintain the action. University’s Br. at 15 (citing Stilp v. Hafer, 718 A.2d
292 (Pa. 1998)). Because we conclude that Bradley’s whistleblower claim is time barred, we
decline to address this argument.
                                               14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Colleen M. Bradley,                     :
                  Petitioner            :
                                        :
            v.                          :
                                        :
West Chester University,                :   No. 18 M.D. 2020
                 Respondent             :


                                   ORDER


            AND NOW, this 1st day of April, 2022, the motion for judgment on the
pleadings filed by West Chester University (the University) is GRANTED and
Colleen M. Bradley’s claim that the University violated the Whistleblower Law, Act
of December 12, 1986, P.L. 1559, as amended, 43 P.S. §§ 1421-1428, is
DISMISSED.




                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge